Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 1of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION

LATANGYA JACKSON,

ivil Action No.

Plaintiff, SiyiectionrNe

v. 1:16-cv-01029-ODE-WEJ

NATIONAL CREDIT SYSTEMS,
INC., )
)
Defendant.
)

AFFIDAVIT BY ORION G. WEBB OF ATTORNEY'S FEES
Personally appeared before the undersigned, attorney for Plaintiff, Orion G.
Webb, who after being duly sworn states as follows:
Ia
I, Orion G. Webb, am a resident of the state of Georgia. I am over 21 years
of age and competent to testify and give this affidavit based upon my personal
knowledge that the facts contained herein are true and correct.
2
I am an attorney licensed to practice law in the state of Georgia. My Georgia
Bar number is 479611 and J am currently in good standing with the State Bar of
Georgia. I am an Associate with the law firm of Smith, Welch, Webb & White,

LLC, and have been practicing law since October, 2014.
Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 2 of 9

3n

I have litigated in the Atlanta Metropolitan Area since October, 2014 with a
particular focus on consumer litigation.

4.

I have resolved numerous disputes through informal settlement, several
matters through mediation, obtained multiple default judgments, and litigated ten
bench and one jury trial.

a

I have kept contemporaneous, detailed records of time spent litigating the
above captioned matter.

6.

My rate is $250.00 per hour for my time and $105.00 per hour for Paralegal
time, which is reasonable considering my education and experience. My rate in 2018
was $225 per hour, which was reasonable considering my education and experience.
My rate in 2017 was $200 per hour for my time and $105 per hour for Paralegal
time, which was reasonable and has been approved by this Court.

ks
Attorney’s fees associated with this matter total $4,155. A detailed list of these

transactions is included below.
Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 3 of 9

 

| Date

Timekeepe
t

 

9/7/2018

PA

Detailed Transactions

Rate

$105 |

Hour
S

 

“Amount

' Transaction

 

0.15

$15.75

 

Receive Motion for
Attorney's Fees, Brief and
Affidavit. Download and
profile each Pleading to
electronic case file.

 

 

 

9/11/2018

OGW

$225

 

9/15/2018

OGW

$225

0.45

$101.25

Finalize good faith letter,
determine to wait three
days to see if responses
were mailed today, and file
on the Fourth business day,
September 17.

 

 

$45.00

Edit good faith letter,
finalize and execute same;
instructions to PA to mail
and email

 

 

9/17/2018

PA

 

9/17/2018

9/21/2018 |

 

9/20/2018

OGW

|OGW

 

$105

$225 |

$225,

$105 |

0.35

 

 

$36.75

Receive FRCP 37(a)(1)
Good Faith Discovery
letter. Finalize and send
correspondence via email
and mailing.

 

$112.50

| $337.50

A
2
|

 

Review timing for response
to Motion for Attorney's
Fees; Calendar Same __

Motion to Compel;
Certificate of Good Faith
Effort to Confer; Brief In
Support Affidavit of
Attorney's Fees; Proposed
Order FDCPA Claim |

Reach out to opposing
counsel regarding check for
settlement of garnishment
action __

 

 

 
Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 4 of 9

 

Finalize Affidavit, Motion |
to Compel and supporting
pleadings; file same

 

 

 

 

Receive, download, print
and update electronic file
with Motion to Compel and
all supporting documents.
File same.

 

 

 

Receipt of notice of Motion
for Attny's fees being sent
up to judge unanswered;
review file and_ refresh
memory on where
Defendant is located;
Instructions to PA for Third
Party discovery

 

Edit and finalize Non-Party
Notices. Draft Rule 5.4 for
each Non Party request.
Prepare certified mailing
and US mailing for each
party. E-file each 5.4.

 

 

9/21/2018 |OGW $225 11.4 | $315.00
9/24/2018 | PA $105 |0.35 | $36.75
9/24/2018 |OGW __—| $225 10.4‘ | $90.00
9/24/2018 | PA $105 |1.6 | $168.00
9/24/2018 |OGW $225 10.5 | $112.50
9/24/2018 |PA —- | $105 11.5. | $157.50

 

 

 

 

 

 

 

 

Review and edit nonparty
discovery requests; execute
same; receipt of Fulton
County response to open
records request, and review
same; check q-public for
address associated with
Defendant _ |
Drafted Non-Party Request
to Georgia Power and
Fulton County Tax
Commissioner, prepared
Open Records Request to
Fulton County for business
records. Conference with
Mr. Webb. Search of
Clerk's Authority for any
_deed records.

 

 
 

 

 

Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 5of 9

9/26/2018

PA

$105

0.3

‘| $31.50

| Receive, download and |

print each 5.4 Certificate
stamp filed by Clerk of
Court _

 

9/26/2018

PA

$105

 

0.3

$31.50

Receive and update
electronic file with
confirmation of open
records request

 

9/26/2018

9/27/2018

OGW

$225

$105

0.2

$225.00

$21.00

Motion for Writ of
Execution

Receive stamp filed copy
of Motion for Writ;
Download, print, and
profile Pleadings to
electronic case file

 

9/27/2018

OGW

$225

0.2

$45.00

Inquire with opposing
counsel regarding status of
proposed settlement

 

 

10/4/2018

 

 

PA

$105

 

 

 

 

2.1

$220.50

 

 

 

 

Conference with Mr. Webb
upon receipt of Georgia
Power response to Non
Party request. Scan and
update response to
electronic case file.
Instruction from Mr. Webb
related to Garnishment and
next steps. Review BB&T
Bank locations. Discuss
venue for suit. Phone call to
Clerk of Court regarding
filing fees. Draft and
submit check request with
instruction. Correspond
with process server
regarding service. Discuss
location of bank branch
with Mr. Webb. Draft
courier slip with instruction

 

| for filing and hand delivery |
Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 6 of 9

10/4/2018

OGW | |

| $112.50

of courtesy copy. Draft

 

‘Sheriff's Entry of Service.
Receipt and review of
nonparty document

production from GA
Power, including voided
checks; instructions to PA
to draft garnishment of
BB&T

 

10/4/2018

10/5/2018

 

Ni

0.5

$270.00

$52.50

Garnishment Petition
against BB&T

Receive stamp filed copies
of Pleadings filed by Clerk
of Court in garnishment
action. Scan and update
electronic file. Prepare
courier slip with instruction
for courier to hand deliver
Garnishment action on

 

BB&T Bank.

 

10/5/2018

 

 

0.1

 

$10.50

Receipt of — returned |
certified green card from
Fulton County Tax
commissioner sent in
anticipation of garnishment
action; update
correspondence in file with
same

 

 

10/9/2018 | F

k

10/10/201
8

10/8/2018 | PA

 

 

0.3

0.2

0.5

 

 

$31.50

$21.00

$112.50

 

Review Sheriff's website to |
determine whether

| garnishee served.

Review Sheriff's website to
determine whether
garnishee served.
Receipt of —nonparty
documents from Fulton
County Tax Authority;
review docs and corporate
filings with Georgia

 

 

 
 

 

Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 7 of 9

 

 

| Secretary

of Sate to
| determine who Auspay | is
in relation to NCS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 10/11/201 |PA $105 | 0.3 $31.50 Review Sheriff's website to
8 determine whether
a garnishee served.
10/11/201 | PA $105 | 0.6 $63.00 Review Sheriff's website to
8 determine whether
garnishee served. Prepare
copies and certified mail to
Defendant pursuant to
statute; Scan and update
case file with copies of
mailings |
10/12/201 | PA $105 | 0.6 $63.00 Draft Notice of Service of
8 Garnishment Upon
Defendant. Prepare copies
of certified and US mailing
I for Exhibit
10/12/201 | PA $105 |0.4 | $42.00 Receive order regarding
8 case and action to be taken
within 60 days; Calendar
_—S—SS same a — —
10/12/201 | PA $105 | 0.2 $21.00 Receive confirmation of
8 receipt from Georgia
Power. Update case file
_ with certified mailing _
10/17/201 | PA $105 | 0.3 $31.50 Review USPS website for |
8 tracking information to
| National Credit Systems |
10/17/201 | PA $105 0.3 $31.50 Receive Sheriff's Entry of
8 Service on BB&T; scan
and update electronic case
file with same. Review
Clerk of Court docekt for
| a filing same _ —
10/18/201 | PA $105 | 0.5 $52.50 agen instruction form
8 r. Webb related to firm

 

 

W.9. Send copy of same to
Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MS. Olson. Receive and
review _ Correspondence
between parties related to
ae _ ___| Garnishment and Writ
10/18/201 | OGW | $225 | 0.2 $45.00 Correspondence with C
8 Olson regarding receiving
payment of judgment;
discuss how to proceed
with M Hanley; Send
wiring instructions _
10/18/201 | OGW $225 | 0.2 $45.00 Correspondence with C
8 Olson regarding wiring
instructions
10/19/201 | PA $105 | 0.4 $42.00 Conference with
8 -accounting to determine
whether funds have been
received
10/19/201 | PA $105 | 0.3 $31.50 Receipt of notice of
8 dismissal of garnishment
10/19/201 | OGW $225 | 0.3 $67.50 Review payment form NCS
8 against Judgment and
garnishment; prepare
pleadings to the
Garnishment and Federal
Court regarding same;
Determine $12.22 © still
| owed on Judgment
10/19/201 | OGW $225 | 0.3 $67.50 Review, edit, and finalize
8 ____| dismissal of garnishment
10/19/201 | OGW $225 | 0.8 $180.00 | Draft and file withdrawal of
8 motion for Writ; send
dismissal of garnishment
and withdrawal of motion
| | | for writ to Defendant —__
10/19/201 | OGW $225 | 0.5 $112.50 | Calculate total fees due to
8 date and send demand to
-_ ______| Defendant __ ___|
10/22/201 | PA $105 | 0.3 $31.50 Receive stamp filed Notice
8 _of _ Dismissal of

 

 

 

 

 
Case 1:16-cv-01029-ODE Document 76-2 Filed 04/10/19 Page 9 of 9

 

and profile; Prepare and
| send to Charity Olson
12/5/2018 | OGW 1 $225 | 0.1 $22.50 Reach out to opposing
counsel regarding check for
settlement of garnishment
| | action |
4/8/2019 | OGW $250 | 0.3 $75.00 Reach Out to Bedard Law
firm to determine whether
they are representing NCS
and whether there is an
offer to settle post-
judgment fees

— == | , | Garnishment. Download

 

 

 

 

 

 

 

 

 

4/9/2019 | OGW $250 | 1 $250.00 | Attorney's Fees Affidavit
for time since September 6,

. - 2018 ; _|
4/9/2019 | OGW $250 | 0.5 $125.00 |Motion and Brief in

Support for attorney's fees
since September 6, 2018

 

 

 

4/10/2019 | OGW $250 | .5 $125.00 | Finalized Pleadings for
Motion for additional
attorney’s fees

25.3 | $4,280.00

 

 

 

 

 

 

 

 

 

Further affiant sayeth not.

This (Anlay of April, 2019.

 

 

Orion G. Webb
Georgia Bar No. 479611

sari “t and subscribed before me
f April, 2019.

   

esir
sy ORK”

“anata
